t c summary opinion united_states tax_court emmanuel charles kouskoutis petitioner v commissioner of internal revenue respondent docket no 496-11s filed date emmanuel charles kouskoutis pro_se jeffrey a schlei for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the deficiency stems from the disallowance of a deduction for alimony paid after a concession by respondent the sole issue for decision is whether petitioner is entitled to deduct dollar_figure as alimony paid to his former spouse in background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of california when the petition was filed in date petitioner married his former spouse and he had two children with her during their marriage unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar respondent concedes the accuracy-related_penalty under sec_6662 in date petitioner and his former spouse separated petitioner remained in the family home and his former spouse moved into a separate residence petitioner and his former spouse maintained separate residences throughout the year in issue on date the district_court for arapahoe county colorado state court issued temporary orders nunc_pro_tunc date in petitioner’s divorce case the temporary orders incorporated stipulations from petitioner and his former spouse paragraph of the temporary orders provided once petitioner’s former spouse moves from the marital residence petitioner shall pay petitioner’s former spouse unallocated family support in the amount of dollar_figure per month petitioner’s former spouse shall not be required to report such payments as income on her tax_return emphasis added the temporary orders did not specify what portion of the unallocated family support payments constituted child_support for their two minor children the state court subsequently issued permanent orders nunc_pro_tunc date and ordered inter alia the dissolution of petitioner’s marriage to his former spouse on his federal_income_tax return petitioner claimed an alimony deduction of dollar_figure for payments he made to his former spouse in pursuant to the temporary orders in a notice_of_deficiency respondent determined that the dollar_figure paid_by petitioner was not alimony and therefore disallowed the claimed deduction in full discussion4 sec_71 provides the general_rule that alimony or separate_maintenance payments received are included in the recipient’s gross_income sec_215 provides the complementary general_rule that alimony or separate_maintenance payments are tax deductible by the payor in the taxable_year paid sec_215 defines the term alimony_or_separate_maintenance_payment by reference to sec_71 the relevant provision of which provides sec_71 alimony or separate_maintenance payments defined -- for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument the issue for decision under these facts is essentially legal in nature therefore we decide this case without regard to the burden_of_proof b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse unallocated family support payments are deductible as alimony or separate_maintenance only if all four of the above conjunctive requirements of sec_71 are met see miller v commissioner tcmemo_1999_273 aff’d sub nom 293_f3d_1208 10th cir see also johnson v commissioner tcmemo_2006_116 both parties agree that the unallocated family support payments made by petitioner to his former spouse in disputed payments satisfy the requirements set out in subparagraphs a c and d of sec_71 the parties disagree however as to whether the requirement of sec_71 has been met in other words the parties disagree as to whether the temporary orders contain what is commonly referred to as a nonalimony designation under subparagraph b of sec_71 a payment is treated as nonalimony if the divorce_or_separation_instrument designates the payment as such the divorce_or_separation_instrument need not mimic the language of sec_71 for a nonalimony designation to exist 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir rather a nonalimony designation exists if the substance of such a designation is reflected in the instrument id the term designate as used in sec_71 means to make known directly 125_f3d_551 7th cir aff’g tcmemo_1995_554 in that regard f or a legal instrument to make known directly that a spouse’s payments are not to be treated as income the instrument must contain a clear explicit and express direction to that effect id in richardson v commissioner tcmemo_1995_554 we held that b ecause the divorce court did not expressly designate the court-ordered payments as payments which were not includable in the taxpayer’s income the requirements of sec_71 and sec_215 were met and the taxpayer’s payments constituted alimony in the instant case however paragraph of the temporary orders contains a clear explicit and express direction that the disputed payments are not to be includible in the income of petitioner’s former spouse although the language does not precisely mimic the language of sec_71 we hold that the substance of a nonalimony designation is reflected in the temporary orders consequently the disputed payments do not meet all four of the conjunctive requirements provided by sec_71 and thus do not constitute alimony or separate_maintenance payments deductible under sec_215 petitioner alleges that his former spouse used some of the disputed payments she received to pay her personal expenses eg car payments house payments credit card payments etc and requests that we divide the disputed payments into alimony and child_support using state child_support guidelines we understand petitioner’s argument however the court must apply the law as written a payment can be treated as alimony only when the objective test under sec_71 is satisfied regardless of what the recipient does with the payment once received conclusion we have considered all of the arguments advanced by petitioner and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to our decision herein to give effect to our disposition of the disputed issue as well as respondent’s concession decision will be entered for respondent as to the deficiency in tax and for petitioner as to the accuracy-related_penalty under sec_6662
